J-A35013-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MARY JANE DOYLE,                              IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellant

                   v.

JAMES T. DOYLE,

                        Appellee                   No. 155 WDA 2014


            Appeal from the Order Entered December 30, 2013
            In the Court of Common Pleas of Allegheny County
                 Family Court at No(s): FD98-009613-004


BEFORE: BENDER, P.J.E., BOWES, J., and ALLEN, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED FEBRUARY 20, 2015

     Mary Jane Doyle (Wife) appeals from an order entered on December

30, 2013, after a hearing on Wife’s complaint for declaratory judgment,

upholding James T. Doyle’s (Husband) and Wife’s marriage settlement

agreement (MSA) that they entered into in contemplation of a divorce. We

quash the appeal as interlocutory and remand for further proceedings.

     The parties were married in November of 1981 and had three children.

Wife filed for divorce in 1998 and again in 1999, but on both occasions the

parties reconciled. Wife then filed a divorce complaint in September of 2006

and again in June of 2009.     Following extensive negotiations, the parties

executed the MSA on June 3, 2009. Pursuant to the terms of the MSA, Wife

would receive $100,000 and Husband would retain the rest of the marital

assets. Despite having signed the MSA, the parties apparently did not move
J-A35013-14



forward and secure a divorce decree. Rather, on April 12, 2010, Wife filed a

complaint for declaratory          judgment seeking to invalidate the MSA.1

Following a hearing, the court concluded that the MSA was “valid and binding

and enforceable with respect to the parties.” Trial Court Order, 12/30/13.

       Wife now appeals to this Court, raising the following three issue for our

review:

       [I.] Whether the trial court committed an error of law in holding
       that the parties’ [m]arital [s]ettlement [a]greement could only be
       invalidated for lack of full and fair disclosure (which by itself has
       no “reliance” requirement) if Wife could prove misrepresentation
       (as to which reliance is required), when as a matter of law,
       nondisclosure and misrepresentation are separate and
       independent grounds for invalidating the [a]greement.

       [II.] Whether the trial court committed an error of law in
       holding that a waiver of disclosure need not be in writing.

       [III.] Whether the trial court committed an error of law or abuse
       of discretion in holding that [Wife] waived her right to full and
       fair disclosure.

Wife’s brief at 5.



____________________________________________


1
  Wife was required to file the declaratory judgment action at the same term
and number at which the divorce complaint had been filed. See Allegheny
County Local Rule 198(1) (stating that “[a]ll cases between spouses, former
spouses, or persons living as spouses shall be filed in the Family Division”).
See also Allegheny County Local Rule 1930(f)(1) (stating that “[a]ll
pleadings filed with the Adult Section of the Family Division shall be filed
under the originally assigned case number for the involved family. After an
original case number has been assigned to all pleadings, regardless of the
caption or nature of the case, all pleadings shall be filed under the originally
assigned number.”).



                                           -2-
J-A35013-14



      As in Kensey v. Kensey, 877 A.2d 1284, 1286-87 (Pa. Super. 2005),

prior to “addressing these substantive issues, we must address the

appealability of the trial court’s [December 30, 2013] order sua sponte

because the appealability of the order goes to our jurisdiction to hear the

appeal.   See Mensch v. Mensch, 713 A.2d 690, 691 (Pa. Super. 1998).”

The Kensey court further stated:

      “Under Pennsylvania law, an appeal may only be taken from an
      interlocutory order as of right (Pa. R.A.P. 311), from a final order
      (Pa. R.A.P. 341), from a collateral order (Pa. R.A.P. 313), or
      from an interlocutory order by permission (Pa. R.A.P. 31[2],
      1311, 42 Pa. C.S.A. § 702(b)).” Radakovich v. Radakovich,
      846 A.2d 709, 714 (Pa. Super. 2004) (alteration in original)
      (quoting Nemirovsky v. Nemirovsky, 776 A.2d 988, 991 (Pa.
      Super. 2001)). In this regard, the issue concerns whether the
      trial court's order is either a final order or an interlocutory order
      that is appealable by permission.

Id. at 1287.

      In Wife’s statement of jurisdiction, she claims that the order from

which she is appealing is a final order.      See Wife’s brief at 1 (relying on

Nigro v. Nigro, 538 A.2d 910, 912-13 (Pa. Super. 1988); Laub v. Laub,

505 A.2d 290, 292 (Pa. Super. 1986)). However, Wife acknowledges that

the more recent decision in Sneeringer v. Sneeringer, 876 A.2d 1036 (Pa.

Super. 2005), held that the type of order from which she is appealing here is

“interlocutory and not appealable until the entry of a divorce decree and the

disposition of all other claims and issues.” Wife’s brief at 1. Specifically, Wife

notes that the Sneeringer decision recognized that “neither Laub nor Nigro




                                      -3-
J-A35013-14



ha[ve] been expressly overruled.”     Id.   However, the Sneeringer Court

explained:

           Although neither Laub nor Nigro has been expressly
     overruled, their precedential value with regard to appealability
     based on the finality of an order upholding or enforcing a marital
     settlement agreement is in doubt. In each of these cases, an
     immediate appeal was taken from the trial court’s denial of the
     appellant’s motion for post-trial relief in accordance with
     Pa.R.C.P. 227.1. However, this post-trial practice has been
     eliminated by the current version of Pa.R.C.P. 1920.52, which
     prohibits the filing of a motion for post-trial relief in claims
     involving the enforcement of a marital agreement. Pa.R.C.P.
     1920.52(a)(2).

             Further, both Laub and Nigro were decided prior to the
     adoption of the current version of Pa.R.A.P. 341. Rule 341 of
     Appellate Procedure provides that unless otherwise permitted by
     statute or rule, an appeal may only be taken from a final order.
     The rule further explains that a final order is one that ends the
     litigation or disposes of the entire case.2 Pa.R.A.P. 341(b). This
     Court has interpreted the current version of Pa.R.A.P. 341(b),
     and determined that interim matters in divorce actions do not
     become final until a divorce decree is entered. For example, in
     Wilson v. Wilson, 828 A.2d 376 (Pa. Super. 2003), we found
     that an order distributing marital property was not a final order
     under Pa. R.A.P. 341 and thus, the appeal challenging that order
     was interlocutory and unreviewable until a divorce decree was
     entered. Wilson, 828 A.2d at 377; see also Mensch, 713 A.2d
     at 692 (quashing an appeal from an order denying the
     appellant's petition to invalidate a settlement agreement). Thus,
     considering the elimination of post-trial practice in divorce
     actions, and this Court's recent interpretation of Pa. R.A.P. 341,
     it is doubtful whether the determinations of finality made in
     Laub and Nigro are still valid.
             2
              The pre-1992 version of Rule 341, upon which both
             Laub and Nigro relied, did not contain a definition of
             a final order.

          Thus, to the extent that any decisions may have relied on Laub
     and/or Nigro in finding that the orders upholding or enforcing the

                                     -4-
J-A35013-14


       marital agreements were final orders, their continued validity with
       regards to appealability is also doubtful.

Sneeringer, 876 A.2d at 1038-39.2

       Accordingly, we conclude that despite the trial court’s upholding of the

validity of the MSA, that order is not a final, appealable order. As directed

by this Court in Sneeringer, Wife here may challenge that order “after a

divorce decree [has been] entered and after the trial court orders the

property distributed per the terms of the agreement.”           Id. at 1039.

Therefore, because this appeal is from an interlocutory, unappealable order,

we are compelled to quash it.

       Appeal quashed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/20/2015



____________________________________________


2
  We also note that relief under the Declaratory Judgments Act “is expressly
limited in divorce cases.” Kensey, 877 A.2d at 1287. The trial court here
did not declare the validity or invalidity of the parties’ marriage. Rather, it
declared the effect of the MSA on the parties’ property rights, which “is not a
final order under the Declaratory Judgments Act. 42 Pa.C.S.A. § 7541(c)(1).”
Id. Cf. Moser v. Renninger, 40 A.3d 156, 159 (Pa. Super 2012) (stating
that “the determination [that] a valid marriage exists is not a final and
appealable order when rendered as part of an action in divorce”).



                                           -5-